Citation Nr: 9933168	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back pain with 
numbness of left hip, left thigh, and left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran's service dates have not been verified, but he 
claims he served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1995 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Columbia, South Carolina 
(hereinafter "RO"), which denied entitlement to service 
connection for low back pain with numbness of left hip, left 
thigh, and left leg.  In November 1997, the Board remanded 
this case to the RO for further development.  Following the 
completion of this development, the RO returned the case to 
the Board for further appellate review.  

In a statement received in September 1996, the veteran raised 
a claim of entitlement to service connection for his upper 
back.  This matter is referred to the RO for appropriate 
action.  

FINDING OF FACT

The record contains evidence sufficient to justify a belief 
that the veteran currently has a low back disability, that he 
suffered a back injury during his period of service, and that 
there is a nexus between the current disability and the in-
service injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
pain with numbness of left hip, left thigh, and left leg is 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a)(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1997, the Board remanded this case to the RO with 
specific instructions.  Under the first instruction, the RO 
was to contact the veteran and request the names, addresses, 
and dates of treatment for all health care providers treating 
the veteran for a low back disability following his 
separation from service.  The record shows the RO made the 
specified request and received no reply from the veteran.  
Under the second instruction, the RO was to schedule the 
veteran for an orthopedic examination in order to determine 
the nature and etiology of any low back disorder and to 
provide the examiner with all relevant records for review.  
The examiner was asked to opine as to whether it was at least 
as likely as not that any current low back disorder is 
related to the low back problems reported in service.  The 
record shows the RO arranged the examination and provided the 
examiner with the specified records.  The record further 
shows the examiner did not provide the requested opinion in 
either the December 1998 examination report or the May 1999 
addendum.  Under the third and final instruction, upon 
completion of the first two instructions the RO was to review 
the records, readjudicate the claim, and take appropriate 
steps.  The records show the RO complied with this 
instruction.  

The VA examination reports of record confirm that the veteran 
currently has a back disorder that causes pain and radiating 
numbness.  In addition, the radiology report accompanying the 
May 1999 addendum to the December 1998 VA examination read x-
rays of the veteran's lumbosacral spine as showing slight 
degenerative changes and disc space narrowing, suggesting 
degenerative disc disease.  Thus, the record contains 
evidence of a current disability.  

Service medical records show that in April 1981 the veteran 
was treated for complaints of back pain.  The veteran 
reported that the pain began after he twisted his back.  The 
veteran was treated in May 1981, January 1982, April 1982, 
and October 1982 for complaints of back pain.  Thus, service 
medical records establish the incurrence of an in-service 
injury.  

The examiner who conducted the December 1998 VA examination 
noted that the veteran was status post injury during his 
military career.  This reference is sufficient to support a 
belief in a nexus between the current disability and the in-
service injury.  However, the examiner did not provide an 
opinion regarding whether it was at least as likely as not 
that any current low back disorder is related to the in-
service injury, focusing instead on whether the veteran's 
complaints of pain and use of orthopedic devices was in 
proportion to the physical findings.  This is not adequate in 
regard to the question concerning whether the veteran's 
current disability is related to service.  The examiner also 
indicated that perhaps the veteran should be examined by the 
neurologist who had been seeing him.

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for low back pain are 
present and the claim is well grounded.  


ORDER

Evidence of a well-grounded claim for service connection for 
low back pain with numbness of left hip, left thigh, and left 
leg having been submitted, the veteran's claim for service 
connection is granted subject to the directions set forth in 
the remand portion of this decision.  


REMAND

In the face of evidence sufficient to well ground a claim, 
the VA is under a duty to assist the veteran in developing 
the pertinent facts.  38 U.S.C.A. § 5107(a)(West 1991).  This 
duty, however, is not one-sided and the veteran is obligated 
to supply the VA with information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1990). The Board believes it has satisfied 
its duty to assist the veteran in regard to developing 
evidence of post-service medical treatment for his back.  
However, because the case must be remanded on other grounds, 
as discussed below, the veteran will be afforded another 
opportunity to submit evidence of post-service medical 
treatment for his back.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders and 
imposes on the Board a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).  Because the VA examiner did not provide the 
requested opinion regarding whether it was at least as likely 
as not that any current low back disorder is related to the 
in-service injury, this case must be remanded to obtain such 
an opinion and thereby ensure the veteran's right to 
compliance with the orders of the November 1997 remand.  

In view of the foregoing discussion, the VA examiner's 
failure to express an opinion as ordered in the previous 
Remand as to whether it is at least as likely as not that the 
veteran's current disability is related to his in-service 
injury, the examiners suggestion, in essence, that a 
neurological examination would be helpful in identifying the 
causes of the veteran's condition, and to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of this case is 
necessary.  Accordingly, this case is remanded for the 
following action:

1. The RO shall contact the veteran and give him 
another opportunity to provide the names, 
addresses, and approximate dates of treatment of 
all health care providers, VA and private, who 
have treated him for low back complaints following 
his separation from active service, including Drs. 
Flandery, Keller, Poole, and Trujilliano, and 
Spartansburg Hospital.  If the veteran responds to 
the request, the RO shall contact the named health 
care providers and ask them to submit copies of 
all medical records documenting their treatment of 
the veteran.  From Spartanburg Hospital, the RO 
shall request treatment records concerning the 
three emergency room visits in March 1994.  All 
records obtained shall be associated with the 
claims folder.  

2. The RO shall then schedule the veteran for 
orthopedic and neurological examinations to 
determine the nature and etiology of any current 
low back disorder.  All indicated testing in this 
regard should be accomplished and the claims 
folder, along with a copy of this Remand, shall be 
made available to both examiners for review prior 
to the examination.  Following the examination and 
review of the claims folder, including the service 
records and post service treatment reports, the 
examiners should express opinions as to whether it 
is at least as likely as not that any current low 
back disorder is related to the veteran in-service 
injury.  The examination reports should reflect 
review of pertinent material in the record and 
include the factors upon which the opinion is 
based.  Any conflicts in the opinions which are 
provided should be reconciled. 

3.  The RO shall then review the record, ensure 
that the requested development has been 
accomplished and readjudicate the claim.  If the 
determination remains adverse to the veteran, he 
and his representative should be provided a 
supplemental statement of the case and be given 
the opportunity to respond.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
claimant until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
his case.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Therefore, if the veteran wishes he may submit 
additional evidence and argument to the RO.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

